DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claim recites a device comprising: acquiring three-dimensional landform information about a landform around a construction machine; acquiring a current position of the construction machine with respect to the three-dimensional landform information; acquiring a destination with respect to the three-dimensional landform information; deriving at least one traveling route from the current position to the destination for the construction machine based on the three-dimensional landform information; outputting information about a traveling route derived by the controller; and storing permissible range information representing a permissible range of a gradient determined in terms of a stability of the construction machine in advance, wherein when deriving a preparation-unrequired route which is a traveling route which enables the construction machine to travel thereon only within the permissible range of the gradient until reaching the destination, outputting information about the preparation-unrequired route, and when not deriving the preparation-unrequired route, determining a location which needs a preparation to enable the construction machine to travel only within the permissible range of the gradient until reaching the destination, and outputting information about the location which needs the preparation and about the traveling route.
The limitations of acquiring three-dimensional landform information about a landform around a construction machine; acquiring a current position of the construction machine with respect to the three-dimensional landform information; acquiring a destination with respect to the three-dimensional landform information; deriving at least one traveling route from the current position to the destination for the construction machine based on the three-dimensional landform information; outputting information about a traveling route derived by the controller; and storing permissible range information representing a permissible range of a gradient determined in terms 

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using at least one computing device to perform “acquiring”, “deriving”, “determining”, and “outputting” steps amounts to no more than mere instructions to apply the exception using a generic computer components.  Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  The claims 1-6 are not patent eligible.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 1 recites the limitation “a memory which stores permissible range information representing a permissible range of a gradient determined in terms of a stability of the construction machine in advance”.  The metes and bounds of the limitation are unclear.  The term "in advance" in claim 1 is a relative term which renders the claim indefinite.  The term "in advance" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claim 1 recites the limitation “when not deriving the preparation-unrequired route, the controller determines a location which needs a preparation to enable the construction machine to travel only within the permissible range of the gradient until reaching the destination, and causes the output part                 Preliminary Amendmentto output information about the location which needs the preparation and about the traveling route”.  The metes and bounds of the limitation are unclear.  It is unclear to the metes and bounds required regarding “when not deriving the preparation-unrequired route” as the limitation also requires “to enable the construction machine to travel only within the permissible range of the gradient until reaching the destination” and “causes the output part to output information…about the traveling route”.  Further, claim 1 recites “at least one traveling route”, “a traveling route”, “preparation-unrequired route”, but it is unclear to which route regarding “about the traveling route”; furthermore, the metes and bounds for each route is unclear.

Claim 4 recites the limitation “wherein the controller determines an evaluation of the traveling route based on predetermined evaluation criteria, and determines a traveling route to be output by the output part based on the determined evaluation, and the evaluation criteria include a condition that the evaluation is higher as a less fuel is required to allow the construction machine to reach the destination from the current position”.  The metes and bounds of the limitation are unclear.  The term "higher" is a relative term which renders the claim indefinite.  The term "higher" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The term "less" is a relative term which renders the claim indefinite.  The term "less" is not defined by the claim, the specification does not provide a 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20160170411 (“Wei”) in view of US 20140324291 (“Jones”).
As per claim 1, Wei discloses a traveling route guidance device comprising: 
a landform acquiring part which acquires three-dimensional landform information about a landform around a construction machine (see at least abstract, [0036], [0044]: endpoints may be located in three-dimensional space (x.sub.1, y.sub.1, z.sub.1) and (x.sub.2, y.sub.2, z.sub.2) and one or more combinations of route segments may be used in the terrain validation of slope); 
a current position acquiring part which acquires a current position of the construction machine with respect to the three-dimensional landform information (see at least abstract, [0036]: Location information may be received from location system, such as GPS on mobile excavation machine 118 or from other site monitoring equipment, such as sensor 156); 

a controller which derives at least one traveling route from the current position to the destination for the construction machine based on the three-dimensional landform information (see at least abstract: When such equipment is required to avoid a temporary obstruction, traverse between work slots, or traverse between work areas, a controller uses information from real-time sensors and contour maps to determine a new route to the destination. The controller also determines in real time whether the proposed route will keep the equipment on terrain with slopes that do not exceed a slope limit set for the mobile excavation machine. If not, the controller re-routes the machine to a new path over terrain with acceptable slopes); 
outputs information about a traveling route derived by the controller (see at least abstract: When such equipment is required to avoid a temporary obstruction, traverse between work slots, or traverse between work areas, a controller uses information from real-time sensors and contour maps to determine a new route to the destination. The controller also determines in real time whether the proposed route will keep the equipment on terrain with slopes that do not exceed a slope limit set for the mobile excavation machine. If not, the controller re-routes the machine to a new path over terrain with acceptable slopes); and 
a memory which stores permissible range information representing a permissible range of a gradient determined in terms of a stability of the construction machine in advance (see at least 
wherein when deriving a preparation-unrequired route which is a traveling route which enables the construction machine to travel thereon only within the permissible range of the gradient until reaching the destination, the controller causes the output part to output information about the preparation-unrequired route (see at least abstract: When such equipment is required to avoid a temporary obstruction, traverse between work slots, or traverse between work areas, a controller uses information from real-time sensors and contour maps to determine a new route to the destination. The controller also determines in real time whether the proposed route will keep the equipment on terrain with slopes that do not exceed a slope limit set for the mobile excavation machine. If not, the controller re-routes the machine to a new path over terrain with acceptable slopes).
Wei does not explicitly disclose an output part, and when not deriving the preparation-unrequired route, the controller determines a location which needs a preparation to enable the construction machine to travel only within the permissible range of the gradient until reaching the destination, and causes the output part                 Preliminary Amendmentto output information about the location which needs the preparation and about the traveling route.
However, Jones teaches an output part which outputs information about a traveling route derived by the controller (see at least abstract, [0161], [0183]: display 1402 is shown in FIG. 29 and includes "breadcrumb" trails 1404 with GNSS-defined marked points 1406 at predetermined intervals along guide paths 1408. Such guidance and path-marking are described above in connection with the antenna system 740 and are shown in FIG. 17. It will be appreciated that the displays 1378 and 1402 can be selectively opened by the operator), when not deriving the 
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the invention as disclosed by Wei by incorporating when not deriving the preparation-unrequired route, the controller determines a location which needs a preparation to enable the construction machine to travel only within the permissible range of the gradient until reaching the destination, and causes the output part                 Preliminary Amendmentto output information about the location which needs the preparation and about the traveling route as taught by Jones in order to improve safety.

As per claim 2, Wei discloses wherein the permissible range depends on an advancing direction of a crawler of the construction machine with respect to a direction in which a degree of the gradient reaches maximum (see at least abstract: When such equipment is required to avoid a temporary obstruction, traverse between work slots, or traverse between work areas, a controller uses information from real-time sensors and contour maps to determine a new route to the destination. The controller also determines in real time whether the proposed route will keep the equipment on terrain with slopes that do not exceed a slope limit set for the mobile excavation machine. If not, the controller re-routes the machine to a new path over terrain with 

As per claim 6, Wei discloses wherein the construction machine is externally operated or automatically controlled (see at least abstract: When such equipment is required to avoid a temporary obstruction, traverse between work slots, or traverse between work areas, a controller uses information from real-time sensors and contour maps to determine a new route to the destination. The controller also determines in real time whether the proposed route will keep the equipment on terrain with slopes that do not exceed a slope limit set for the mobile excavation machine. If not, the controller re-routes the machine to a new path over terrain with acceptable slopes, [0029]-[0031], [0044]). 

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wei in view of Jones, and further in view of US 20180281794 (“Ravichandran”).
As per claim 3, Wei discloses a construction machine wherein the controller routes the machine over terrain with acceptable slopes (see at least abstract, [0029]-[0031] [0044]), but does not explicitly disclose wherein the controller determines an evaluation of the traveling location based on predetermined evaluation criteria, and determines a traveling location to be output by the output part based on the determined evaluation, and the evaluation criteria include a condition that the evaluation is higher as a degree of the gradient in the traveling location is smaller. 

It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the invention as disclosed by Wei by incorporating wherein the controller determines an evaluation of the traveling location based on predetermined evaluation criteria, and determines a traveling location to be output by the output part based on the determined evaluation, and the evaluation criteria include a condition that the evaluation is higher as a degree of the gradient in the traveling location is smaller as taught by Ravichandran in order to evaluate stopping locations and adapt the trajectory plan accordingly (see at least abstract, [0002]).

Claim(s) 4, 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wei in view of Jones, and further in view of US 20180136005 (“Forutanpour”).
As per claim 4, Wei discloses a construction machine wherein the controller routes the machine over terrain with acceptable slopes (see at least abstract), but does not explicitly disclose wherein the controller determines an evaluation of the traveling route based on 
However, Forutanpour teaches wherein the controller determines an evaluation of the traveling route based on predetermined evaluation criteria, and determines a traveling route to be output by the output part based on the determined evaluation, and the evaluation criteria include a condition that the evaluation is higher as a less fuel is required to allow the vehicle to reach the destination from the current position (see at least abstract, [0090]: trip planning may be performed by calculating an evaluation score based on a set of evaluation bases and associated weights. For example, the evaluation score may be calculated by multiplying each evaluation basis with an associated weight and summing the resulting products. Each evaluation basis may be represented by a number scale with higher numbers representing better scores (e.g., less drive time, greater safety, greater fuel efficiency or less consumption, etc.) and lower numbers representing worse scores).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the invention as disclosed by Wei by incorporating wherein the controller determines an evaluation of the traveling route based on predetermined evaluation criteria, and determines a traveling route to be output by the output part based on the determined evaluation, and the evaluation criteria include a condition that the evaluation is higher as a less fuel is required to allow the construction machine to reach the destination from the current position as taught by Forutanpour in order to improve trip planning.


However, Forutanpour teaches a selecting part which permits a user to select a specific traveling route from a plurality of possible traveling routes, the plurality of possible traveling routes including the at least one traveling route to be derived by the controller (see at least abstract, [0090], [0135]: user may choose the desired route. This may allow the electronic device 102 (e.g., trip planning) to learn true trip objectives/goals, whether the user's tastes change over time, and/or whether there are exceptions to specific routes for learning, etc.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the invention as disclosed by Wei by incorporating a selecting part which permits a user to select a specific traveling route from a plurality of possible traveling routes, the plurality of possible traveling routes including the at least one traveling route to be derived by the controller as taught by Forutanpour in order to improve trip learning of the electronic device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELINA M SHUDY whose telephone number is (571)272-6757. The examiner can normally be reached M - F 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Angelina Shudy
Primary Examiner
Art Unit 3668



/Angelina Shudy/Primary Examiner, Art Unit 3668